Citation Nr: 0521368	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  01-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for diabetes mellitus.  The 
veteran filed a notice of disagreement (NOD) in August 2000, 
and a statement of the case (SOC) was issued later that 
month.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in July 2001.  

In December 2001, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

In July 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for diabetes 
mellitus (as reflected in a May 2005 supplemental SOC 
(SSOC)), and returned the matter to the Board..


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Diabetes mellitus was not shown in service, or for many 
years thereafter, and there is no competent evidence of a 
nexus between the veteran's currently diagnosed diabetes 
mellitus and military service.   






CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the August 2000 SOC, the April 2002, August 2002 and 
May 2005 SSOCs, and the RO's letters of December 2001, 
September 2003 and March 2005, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, they were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, as well as requested that the veteran 
submit any additional evidence in his possession.  In a 
September 2003 letter, the RO requested that the veteran 
provide information to enable it to obtain any outstanding VA 
or private treatment records, employment records, records 
from other Federal agencies, or records from state or local 
agencies.  The RO also requested that the veteran submit any 
additional evidence in support of his claim.  

In its March 2005 letter, the RO again requested that the 
veteran provide authorization to obtain any outstanding 
private medical records, and information to obtain any VA 
treatment records, employment records, records from other 
Federal agencies, or records from state or local agencies, as 
well as requested that the veteran submit any additional 
evidence in his possession.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.
However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 2000 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the August 2000 SOC 
explaining what was needed to substantiate the claim within 
the same month of the veteran's NOD of the July 2000 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of December 2001, September 2003 and March 2005; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with claim being 
decided.  As indicated below, the RO has obtained the 
veteran's service medical records (SMRs), as well as 
outpatient treatment reports from the Jesse Brown VA Medical 
Center (VAMC) in Chicago, dated from June 1998 to September 
2004, and from the Northern Arizona VA Health Care System in 
Prescott, Arizona (hereinafter "Prescott VAMC"), dated from 
January 2001 to April 2001.  The veteran has submitted in 
support of his claim treatment records from the Mayo Clinic, 
in Rochester, Minnesota, dated in June 1997; a January 2000 
letter from Dr. P. Mueller; copies of an internet article; 
and numerous personal statements.  He also gave his testimony 
during a December 2001 DRO hearing, the transcript of which a 
transcript is of record.  

The RO also has expended appropriate and sufficient efforts 
to obtain additional in- and post-service records.  The RO 
ttempted to obtain any outstanding in-service hospitalization 
records from the 831st TAC Hospital at George Air Force Base 
(AFB), in Victorville, California, which the veteran has 
stated may show the presence of diabetes mellitus in service; 
however, a March 2005 report of contact reflects that the 
George AFB had since been closed, and that other current 
military installations in the vicinity did not have any 
information concerning this facility.  The RO has also 
attempted to obtain these records from the National Personnel 
Records Center (NPRC), and in April 2005, the NPRC responded 
that the requested records were not on file.  Additionally, 
with regard to the RO's efforts to obtain all relevant post-
service medical records, an October 2004 response from the 
Jesse Brown VAMC indicates that there were no available 
treatment records for the veteran for the period from service 
discharge, up until May 1998.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing pertinent evidence that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.	Background

The veteran's SMRs reflect no findings, complaints, or 
diagnosis of diabetes mellitus.  The report of service 
entrance examination notes that urinalysis showed specific 
gravity test results of 1.106, and was negative for albumin 
or sugar.  On separation, a urinalysis revealed a specific 
gravity of 1.023, and was again negative for albumin or 
sugar.  

A June 1997 treatment record from the Mayo Clinic reflects a 
physician's diagnosis of type II diabetes mellitus.  The 
recommendation was that the veteran regulate his diabetes 
through diet and exercise.

In a January 2000 letter Dr. P. Mueller noted that he had 
evaluated the veteran in June 1997, at which time the veteran 
was found to have type II diabetes mellitus.  He stated that 
this diagnosis had been established through laboratory 
studies that revealed fasting hyperglycemia and an elevated 
glycosylated hemoglobin, and that through diet and exercise 
the veteran was able to achieve a normal fasting glucose and 
normal glycosylated hemoglobin.  According to this physician, 
although some treatment providers would refer to the 
veteran's condition as "borderline diabetes," what the 
veteran actually had was weight-exercise-controlled type II 
diabetes.  

In a  June 2000 statement, the veteran related that during 
service a military physician had informed him that he had 
"borderline diabetes," but that he did not need to be 
concerned about this condition because it was common for some 
individuals to have lab test results, which suggested 
borderline diabetic problems.   

In an April 2001 statement, the veteran contended that the 
specific gravity readings obtained in connection with 
urinalysis testing during service, in particular, the 
increase from the reading on induction to that noted on 
separation (from 1.016 to 1.023), indicated that diabetes 
mellitus may have had an onset during active duty service.

During the December 2001 DRO hearing, the veteran testified 
that he had had a problem with dizziness during service, for 
which he sought medical treatment.  He stated that he was 
also treated on various instances in service for tonsillitis, 
and that on one occasion, a military physician informed him 
that he had some unusual readings following a urinalysis 
which showed that he might be a borderline diabetic.  The 
veteran also indicated that all of his service was state-side 
at various Air Force Bases located in California.  He stated 
that the first time he was ever actually diagnosed as a 
diabetic following discharge from service, was in 1997, and 
since then, he had been able to control his diabetes entirely 
through diet modification.    
 
In his June 2002 statement, the veteran alleged that another 
factor that may have contributed to his development of 
diabetes mellitus was that, during service, he was 
continuously exposed to a substance known as JP4 (then 
included in aircraft jet fuel) as a systems mechanic.  The 
veteran enclosed an internet article pertaining to various 
health risks associated with exposure to this substance.  

Records from the Jesse Brown VAMC, dated from June 1998 to 
September 2004, and from the Prescott VAMC, dated from 
January 2001 to April 2001, note the veteran's ongoing 
symptoms of and treatment for diabetes mellitus.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may also be presumed, for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree (10 percent for diabetes) within a 
prescribed period after discharge from service (one year for 
diabetes), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2004).  
While a chronic disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that service connection for 
diabetes mellitus is not warranted.  Although the veteran has 
a current diagnosis of diabetes mellitus, type II, there 
simply is no evidence or opinion even suggesting a nexus 
between such disability and service.

As noted above, the veteran's SMRs reflect no indicia that 
diabetes mellitus was then present.  Notably, the results of 
urinalysis testing on both induction and separation 
examinations were negative for albumin or sugar, and no 
abnormalities were noted in connection with these tests.  
While, as noted above, the RO has made several attempts to 
obtain  in-service hospitalization records-which the veteran 
has indicated might suggest the presence of diabetes during 
service-all of these attempts have been unsuccessful.  
Currently, the earliest indication of a diagnosis of diabetes 
of record is in June 1997, approximately 30 years after the 
veteran's service, and none of the medical records include 
any comments suggesting that diabetes was manifest at any 
earlier time.   

Moreover, there is no competent medical opinion establishing 
a nexus between current diabetes and service.  Indeed, none 
of the medical records currently associated with the claims 
file include any medical opinion addressing the etiology of 
the veteran's diabetes, and neither the veteran nor his 
representative has alluded to the existence of any such 
medical opinion-despite having been given numerous 
opportunities to present evidence and/or information 
pertaining to existing evidence in support of the veteran's 
claim.  

The Board does not doubt the sincerity of the veteran's 
belief that current diabetes mellitus is medically related to 
his military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  For similar reasons, the 
veteran's assertions as to what a military physician told 
him-that he appeared to have borderline diabetes-does not 
constitute competent or probative evidence to support the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Under these circumstances, the Board must conclude that the 
claim for service connection for diabetes mellitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


